TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00645-CV




In the Interest of A. P.; C. O., III; R. O.; M. O.; and M. O.




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 202,881-B, HONORABLE RICK MORRIS, JUDGE PRESIDING 




O R D E R


                        This is an accelerated appeal from a decree terminating appellant’s parental rights and
appointing a managing conservator.  Appellant’s counsel filed a notice of appeal on September 30,
2005, and the clerk’s record was filed on the same day.  On November 18, 2005, this Court received
a supplemental clerk’s record containing an order appointing new counsel for appellant.  Appellant’s
brief was originally due on December 18, 2005.
                        On January 12, 2006, this Court informed appellant’s counsel that the brief was
overdue.  On January 23, 2006, appellant’s counsel requested preparation of the reporter’s record. 
This Court informed the court reporter that the reporter’s record was overdue on January 31, 2006,
and granted the reporter’s request for an extension to file the reporter’s record until March 24, 2006. 
The reporter’s record was filed on April 3, 2006.
                        On April 25,2006, this Court notified appellant’s counsel that the brief was overdue. 
On May 2, 2006, appellant’s counsel requested an extension of time to file the brief.  The following
day, this Court granted the extension and ordered appellant’s counsel to file a brief no later than June
2, 2006.  Counsel failed to comply with this order.  The district court is instructed to appoint
substitute counsel to represent appellant on this appeal.
                        It is ordered July 25, 2006
 
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton